             Case 5:20-cv-03613-SVK Document 50 Filed 12/23/20 Page 1 of 10



 1   JENNER & BLOCK LLP
     Amr O. Aly (N.Y. Bar No. 2812535)
 2   919 Third Avenue
     New York, NY 10022-3908
 3   Telephone: +1 212 891 1600
 4   Facsimile: +1 212 891 1699
     aaly@jenner.com
 5
     Christopher J. Rillo (SBN 112009)
 6   633 West 5th Street
     Los Angeles, CA 90071-2054
 7
     Telephone: +1 213 239 5100
 8   Facsimile: +1 213 239 5199
     crillo@jenner.com
 9
     Attorneys for Defendants Opengear, Inc.
10   and Digi International, Inc.

11
                                IN THE UNITED STATES DISTRICT COURT
12
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14
     APERTURE NET, LLC.                                Case No. 5:20-cv-03613-SVK
15
                                 Plaintiff,            DEFENDANTS OPENGEAR, INC.
16                                                     AND DIGI INTERNATIONAL, INC.’S
           v.                                          ANSWER AND DEFENSES TO THE FIRST
17                                                     AMENDED COMPLAINT
18   OPENGEAR, INC. and                                Date: January 12, 2021, 9:30 AM
     DIGI INTERNATIONAL, INC.
                                                       Judge: Honorable Susan G. van Keulen
19

20                               Defendants.

21

22

23

24

25

26

27

28                          Figure 1 – Defendant’s IM7200 Infrastructure Manager

30
                                     DEFENDANTS’ ANSWER AND DEFENSES
31                                        Case No. 5:20-CV-03613-SVK
                Case 5:20-cv-03613-SVK Document 50 Filed 12/23/20 Page 2 of 10



 1            Defendants Opengear, Inc. and Digi International, Inc., by and through their undersigned

 2   attorneys, respond to the Amended Complaint of Plaintiff Aperture Net, LLC, as follows:1
 3                         ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
 4            1.       Aperture Net LLC (“Aperture” or “Plaintiff”), by and through its counsel, hereby brings

 5   this action for patent infringement against Opengear, Inc. (“Opengear”) and Digi International, Inc.

 6   (“Digi,” and collectively with Opengear, “Defendant”) alleging infringement of the following validly

 7   issued patent (the “Patent-in-Suit”): U.S. Patent No. 6,711,204 titled “Channel Sounding for a Spread-

 8   Spectrum Signal” (the ’204 Patent) attached hereto as Exhibit A.

 9            ANSWER:         Defendants admit that Plaintiff attempts to state a claim against them for
10   infringement of the ’204 Patent. Defendants deny the remaining allegations in this paragraph.

11                                           NATURE OF THE ACTION
12            2.       This is an action for patent infringement arising under the United States Patent Act 35

13   U.S.C. §§ 1 et seq., including 35 U.S.C. § 271.

14            ANSWER:         Defendants admit that Plaintiff attempts to state a claim for patent infringement
15   under 35 U.S.C. §§ 1 et seq., including 35 U.S.C. § 271. Defendants deny the remaining allegations in

16   this paragraph.

17            PARTIES

18            3.       Plaintiff Aperture Net LLC is a company established in Texas with its principal place of

19   business at 6205 Coit Rd., Ste 300 – 1016, Plano, TX 75024-5474.

20            ANSWER:         Defendants are without knowledge or information subject to form a belief as to the
21   truth of the allegations in this paragraph and therefore deny them.

22            4.       On information and belief, Defendant Opengear International, Inc. is a corporation

23   organized and existing under the laws of Utah with a regular and established place of business at 2580 N.

24   First Street Suite #100, San Jose, CA 95131. Defendant Opengear may be served via its registered agent

25   Marcio Saito at 2580 N. First Street, Suite #100, San Jose, California 95131.

26            ANSWER:         Admitted.
27
     1
28       To the extent the Amended Complaint contains any typographical errors, they are reproduced here.

30                                                           1
                                          DEFENDANTS’ ANSWER AND DEFENSES
31                                             Case No. 5:20-CV-03613-SVK
              Case 5:20-cv-03613-SVK Document 50 Filed 12/23/20 Page 3 of 10



 1          5.      On information and belief, Defendant Digi International, Inc. is a corporation organized

 2   and existing under the laws of Delaware with a regular and established place of business at 2580 N. First

 3   Street Suite #100, San Jose, CA 95131. Defendant Digi may be served via its registered agent CT

 4   Corporation System at 818 West Seventh Street, Suite #930, Los Angeles, CA 90017.

 5          ANSWER:         Admitted.
 6                                        JURISDICTION AND VENUE
 7          6.      This lawsuit is a civil action for patent infringement arising under the patent laws of the

 8   United States, 35 U.S.C. § 101 et seq. The Court has subject-matter jurisdiction pursuant to 28 U.S.C. §§

 9   1331, 1332, 1338(a), and 1367.

10          ANSWER:         Defendants admit that this Court has subject matter over claims arising under the
11   patent laws of the United States. Defendants deny the remaining allegations in this paragraph.

12          7.      The Court has personal jurisdiction over Defendant for the following reasons: (1)

13   Defendant is present within or has minimum contacts within the State of California and the Northern

14   District of California; (2) Defendant has purposefully availed itself of the privileges of conducting

15   business in the State of California and in this district; (3) Defendant has sought protection and benefit

16   from the laws of the State of California; (4) Defendant regularly conducts business within the State of

17   California and within this district, and Plaintiff’s cause of action arises directly from Defendant’s

18   business contacts and other activities in the State of California and in this district; and (5) Defendant has

19   purposely availed itself of the privileges and benefits of the laws of the State of California.

20          ANSWER:         For purposes of this action only, Defendants admit that this Court has personal
21   jurisdiction over them. Defendants deny the remaining allegations in this paragraph.

22          8.      Defendant, directly and/or through intermediaries, ships, distributes, uses, offers for sale,

23   sells, and/or advertises products and services in the United States, the State of California, and the

24   Northern District of California including but not limited to the products which contain the infringing ’204

25   Patent systems and methods as detailed below. Upon information and belief, Defendant has committed

26   patent infringement in the State of California and in this district; Defendant solicits and has solicited

27   customers in the State of California and in this district; and Defendant has paying customers who are

28

30                                                         2
                                        DEFENDANTS’ ANSWER AND DEFENSES
31                                           Case No. 5:20-CV-03613-SVK
              Case 5:20-cv-03613-SVK Document 50 Filed 12/23/20 Page 4 of 10



 1   residents of the State of California and this district and who each use and have used the Defendant’s

 2   products and services in the State of California and in this district.

 3          ANSWER:         Defendants admit that they offer for sale and sell products in the United States, the
 4   State of California, and the Northern District of California. Defendants further admit that they solicit and

 5   have solicited customers in the state of California and in this District, and that they have paying

 6   customers who are residents of the State of California. Defendants deny the remaining allegations in this

 7   paragraph.

 8          9.      Venue is proper in the Northern District of California pursuant to 28 U.S.C. §§ 1400(b).

 9   Defendant has regular and established places of business in this district, has transacted business in this

10   district, and has directly committed acts of patent infringement in this district.

11          ANSWER:         For purposes of this action only, Defendants admit that venue is proper in this
12   District. Defendants deny the remaining allegations in this paragraph.

13                                                PATENT-IN-SUIT
14          10.     Plaintiff incorporates the above paragraphs herein by reference.

15          ANSWER:         Defendants incorporate their answers to the above paragraphs herein by reference.
16          11.     The Patent-in-Suit teaches systems and methods for improving a spread spectrum code-

17   division-multiple-access (“CDMA”) system, using a channel sounding signal from a base station to

18   provide initial transmitter power levels for remote stations.

19          ANSWER:         Denied.
20          12.     The invention disclosed in the Patent-in-Suit discloses inventive concepts that represent

21   significant improvements in the art and are not mere routine or conventional uses of computer

22   components. For instance, at the time of filing, CDMA systems suffered from poor power control. See

23   Ex. A, ’204 Patent, 1:21–2:5. Although various approaches existed to address power control issues, those

24   approaches suffered from inconsistency, inefficiency, and excessive delays. See Ex. A, ’204 Patent,

25   1:21– 2:5. The patent-in-suit addressed these concerns by “permit[ting] a remote power station to have

26   knowledge, a priori to transmitting, of a proper power level to initiate transmission.” See Ex. A, ’204

27   Patent, 2:7-10. Further, the patent-in-suit teaches “to measure and initially correct or compensate for

28

30                                                         3
                                        DEFENDANTS’ ANSWER AND DEFENSES
31                                           Case No. 5:20-CV-03613-SVK
                Case 5:20-cv-03613-SVK Document 50 Filed 12/23/20 Page 5 of 10



 1   Doppler shift in carrier frequency caused by the motion of the remote station.” See Ex. A, ’204 Patent,

 2   2:11-13.

 3            ANSWER:        Defendants admit that the ’204 Patent contains the language quoted in this
 4   paragraph. Defendants deny the remaining allegations in this Paragraph.

 5                                             ACCUSED PRODUCTS
 6            13.     On information and belief, Defendant Digi International, Inc. acquired Defendant

 7   Opengear, Inc.2 on December 13, 2019. Opengear, Inc. was founded in 2004 and develops and
 8   manufactures infrastructure management products allowing customers to access securely and remotely

 9   their IT Infrastructure. It has a regional office located in San Jose, California.

10            ANSWER:        Defendants admit that Digi International, Inc. completed its acquisition of
11   Opengear, Inc. on December 13, 2019. Defendants further admit that Opengear, Inc. was founded in

12   2004. Defendants further admit that Opengear, Inc’s product line includes products that provide the

13   ability to securely manage, monitor, and remediate critical network components remotely. Defendants

14   further admit that Opengear, Inc. has an office in San Jose, California. Defendants deny the remaining

15   allegations in this paragraph.

16            14.     Defendant makes, uses, offers for sale and sells in the U.S. products, systems, and/or

17   services that infringe the Patent-in-Suit, including, but not limited to its Opengear IM7200 Infrastructure

18   Manager and ACM7000-L Resilience Gateway (the "Accused Products").

19            ANSWER:        Defendants admit that the Opengear, Inc. product line currently includes products
20   known as the IM7200 Infrastructure Manager and the ACM7000-L Resilience Gateway. Defendants

21   deny the remaining allegations in this paragraph.

22                                                     COUNT I
23                    (Direct Infringement of U.S. Patent No. 6,711,204 – 35 U.S.C. § 271(a))
24            15.     Plaintiff incorporates the above paragraphs herein by reference.

25            ANSWER:        Defendants incorporate their answers to the above paragraphs herein by reference.
26

27
     2
28       See, https://www.digi.com/news/press-releases/digi-international-completes-opengear-acquisition.

30                                                          4
                                         DEFENDANTS’ ANSWER AND DEFENSES
31                                            Case No. 5:20-CV-03613-SVK
              Case 5:20-cv-03613-SVK Document 50 Filed 12/23/20 Page 6 of 10



 1          16.     The ’204 Patent is valid, enforceable, and was duly and legally issued by the United States

 2   Patent and Trademark Office (“USPTO”) on March 23, 2004. The ’204 Patent is presumed valid and

 3   enforceable. See 35 U.S.C. § 282.

 4          ANSWER:         Defendants admit that the issue date on the face of the ’204 Patent is March 23,
 5   2004. Defendants deny the remaining allegations in this paragraph.

 6          17.     Plaintiff is the owner by assignment of the ’204 patent and possesses all rights of recovery

 7   under the ’204 patent, including the exclusive right enforce the ’204 patent and pursue lawsuits against

 8   infringers.

 9          ANSWER:         Defendants are without sufficient information to ascertain the truth of the
10   allegations in this paragraph and therefore deny them.

11          18.     Without a license or permission from Plaintiff, Defendant has infringed and continues to

12   directly infringe on one or more claims of the ’204 Patent directly by importing, making, using, offering

13   for sale, or selling products and devices that embody the patented invention, including, without

14   limitation, one or more of the patented ’204 systems and methods, in violation of 35 U.S.C. § 271.

15          ANSWER:         Denied.
16          19.     Defendant has been and now is directly infringing by, among other things, practicing all

17   of the steps of the ’204 Patent, for example, through internal testing, quality assurance, research and

18   development, and troubleshooting. See Joy Techs., Inc. v. Flakt, Inc., 6 F.3d 770, 775 (Fed. Cir. 1993);

19   see also 35 U.S.C. § 271 (2006).

20          ANSWER:         Denied.
21          20.     By way of example, Defendant has infringed and continues to infringe at least one or

22   more claims of the ’204 Patent, including at least Claim 3. Attached hereto as Exhibits B, C and D are an

23   exemplary claim charts detailing representative infringement of the Patent-in-Suit.

24          ANSWER:         Denied. Defendants also deny any allegations set forth in Exhibits B, C, and D.
25          21.     Additionally, or in the alternative, to the extent that any part of the accused system is

26   operated by customers, end-users and/or third parties, Defendant “uses” the accused service pursuant to

27   35 U.S.C. § 271(a), as Defendant puts the accused products and services into service and, at the same

28

30                                                          5
                                         DEFENDANTS’ ANSWER AND DEFENSES
31                                            Case No. 5:20-CV-03613-SVK
              Case 5:20-cv-03613-SVK Document 50 Filed 12/23/20 Page 7 of 10



 1   time, controls the system as a whole and obtains benefit from it. Defendant provides all components in

 2   the system and controls all aspects of its functionality. Although third parties (e.g. wireless carriers, etc.)

 3   and end-users may have physical control over certain aspects of the accused system, Defendant retains

 4   control over how the accused system operates (e.g., by having built and designed its hardware, firmware

 5   and/or software to form a spread-spectrum system from a base station and a plurality of remote stations).

 6          ANSWER:         Denied.
 7          22.      On information and belief, Defendant has accrued significant benefits from each element

 8   of the claims, and continues to do so, by utilizing Plaintiff’s patented invention to develop, improve, and

 9   optimize Defendant’s product. Further, such utilization has also added value to Defendant’s commercial

10   offerings.

11          ANSWER:         Denied.
12                                            REQUEST FOR RELIEF
13          23.      Plaintiff incorporates each of the allegations in the paragraphs above and respectfully asks

14   the Court to:

15          (a)      enter a judgment that Defendant has directly infringed one or more claims of each of the

16          ’204 Patent either literally and/or under the doctrine of equivalents;

17          (b)      enter a judgment that Defendant account for and pay to Plaintiff all damages to and costs

18          incurred by Plaintiff because of Defendant’s infringing activities and other conduct complained of

19          herein, and an accounting of all infringements and damages not presented at trial;

20          (c)      enter a judgment that Plaintiff be granted pre-judgment and post-judgment interest on the

21          damages caused by Defendant’s infringing activities and other conduct complained of herein;

22          (d)      award Plaintiff all other relief that the Court may deem just and proper.

23          ANSWER:         Defendants incorporate each of their answers to the paragraphs above herein.
24   Defendants further admit that Plaintiff attempts to request the relief set forth in this paragraph.

25   Defendants deny the remaining allegations in this paragraph.

26

27

28

30                                                         6
                                        DEFENDANTS’ ANSWER AND DEFENSES
31                                           Case No. 5:20-CV-03613-SVK
              Case 5:20-cv-03613-SVK Document 50 Filed 12/23/20 Page 8 of 10



 1                                                   DEFENSES
 2          Defendants allege and assert the following defenses in response to the allegations, undertaking

 3   the burden of proof only as to those defenses deemed affirmative defenses by law, regardless of how

 4   such defenses are denominated herein. In addition to the defenses described below, Defendants

 5   specifically reserve all rights to allege additional defenses that become known through the course of

 6   discovery.

 7                                 FIRST DEFENSE: NON-INFRINGEMENT
 8          Defendants do not make, use, sell, offer for sale, or import into the United States, and have not

 9   made, used, sold, offered for sale or imported into the United States any products or services that infringe

10   any valid and enforceable claim of the ’204 Patent willfully, directly, indirectly, through the doctrine of

11   equivalents, or otherwise.

12                    SECOND DEFENSE: INVALIDITY AND UNENFORCEABILITY
13          The claims of the ’204 Patent are invalid and/or unenforceable for failure to meet the conditions

14   for patentability set forth in Title 35 of the United States Code, including, but not limited to, 35 U.S.C.

15   §§ 100 et seq., 101, 102, 103, 112, the requirements of the Code of Federal Regulations, as well as the

16   general principles of patent law.

17                           THIRD DEFENSE: FAILURE TO STATE A CLAIM
18          Plaintiff fails to state a claim upon which relief can be granted.

19                                FOURTH DEFENSE: FAILURE TO MARK
20          Upon information and belief, Plaintiff and any predecessors in interest to the ’204 Patent failed to

21   properly mark any of their relevant products or materials as required by 35 U.S.C. § 287, or otherwise to

22   give proper notice that Defendants’ actions allegedly infringe the ’204 Patent. Defendants thus are not

23   liable to Plaintiff for the acts alleged to have been performed before Defendants received actual notice

24   that they were allegedly infringing the ’204 Patent, since any claim for damages for patent infringement

25   is limited by 35 U.S.C. § 287 to those damages occurring after the notice of infringement.

26

27

28

30                                                          7
                                         DEFENDANTS’ ANSWER AND DEFENSES
31                                            Case No. 5:20-CV-03613-SVK
                 Case 5:20-cv-03613-SVK Document 50 Filed 12/23/20 Page 9 of 10



 1                                   FIFTH DEFENSE: BAR TO DAMAGES
 2          Plaintiff’s claims for damages are barred for failure to mark as required by 35 U.S.C. § 287 or

 3   give proper notice to Defendants. Defendants did not receive constructive notice of the ’204 Patent

 4   because of such failure and Defendants did not receive actual notice of the ’204 Patent until the initial

 5   Complaint was filed in this action. The Complaint was filed on May 29, 2020, which is after the ’204

 6   Patent expired. Thus, there are no damages in this case.

 7                       SIXTH DEFENSE: LIMITATIONS ON PATENT DAMAGES
 8          Plaintiff’s claims for damages, if any, against Defendants for alleged infringement of the ’204

 9   Patent are limited by 35 U.S.C. §§ 286, 287, and/or 288.

10                     SEVENTH DEFENSE: PROSECUTION HISTORY ESTOPPEL
11          By reason of statements, representations, concessions, admissions, arguments, and/or

12   amendments, whether explicit or implicit, made by or on behalf of the applicant during the prosecution of

13   the patent application that led to the issuance of the ’204 Patent, Plaintiff’s claims of patent infringement

14   are barred in whole or in part by the doctrine of prosecution history estoppel.

15                                  EIGHTH DEFENSE: UNCLEAN HANDS
16          Plaintiff’s claims against Defendants are barred under the doctrine of unclean hands.

17                               NINTH DEFENSE: EQUITABLE ESTOPPEL
18          Plaintiff’s claims against Defendants are barred, in whole or in part, by the doctrines of equitable

19   estoppel.

20                                  TENTH DEFENSE: IMPLIED LICENSE
21          Plaintiff’s claims are barred, in whole or in part, by express or implied license, and/or the patent

22   exhaustion doctrine.

23                           ELEVENTH DEFENSE: NONEXCEPTIONAL CASE
24          Plaintiff cannot prove that this is an exceptional case that would justify an award of attorney fees

25   against Defendants pursuant to 35 U.S.C. § 285.

26

27

28

30                                                         8
                                        DEFENDANTS’ ANSWER AND DEFENSES
31                                           Case No. 5:20-CV-03613-SVK
             Case 5:20-cv-03613-SVK Document 50 Filed 12/23/20 Page 10 of 10



 1                                   TWELFTH DEFENSE: RESERVATION
 2           Defendants reserve all affirmative defenses available under Rule 8(c) of the Federal Rules of

 3   Civil Procedure, and any other defenses, at law or in equity, that may be available now or may become

 4   available in the future based on discovery or any other factual investigation in this case, including

 5   inequitable conduct defenses.

 6                                             PRAYER FOR RELIEF
 7           WHEREFORE, Defendants respectfully request that this Court enter judgment in their favor

 8   against Plaintiff and grant the following relief:

 9                   A.      Judgment denying all relief sought by Plaintiff in its Amended Complaint;

10                   B.      Judgment dismissing Plaintiff’s Amended Complaint with prejudice;

11                   C.      Judgment that Defendants do not infringe any claim of the ’204 Patent, either

12   directly or indirectly, literally or under the doctrine of equivalents;

13                   D.      Judgment that the ’204 Patent is invalid; and

14                   E.      An award of Defendants; attorney’s fees, costs, and expenses pursuant to 35

15   U.S.C. § 285.

16                   F.      That the Court may grant Defendants such other and further relief as it may deem

17   just and proper.

18                                                 JURY DEMAND
19           Defendants demand a trial by jury on all issues triable to a jury.

20

21    Dated: December 23, 2020                                        JENNER & BLOCK LLP

22
                                                                 By: /s/ Amr O. Aly
23                                                                                   Amr O. Aly
                                                                                  Christopher J. Rillo
24
                                                                      Attorneys for Defendants Opengear, Inc.
25                                                                    and Digi International, Inc.
26

27

28

30                                                          9
                                         DEFENDANTS’ ANSWER AND DEFENSES
31                                            Case No. 5:20-CV-03613-SVK
